Case: 11-40700         Document: 00512365659          Page: 1     Date Filed: 09/06/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                           September 6, 2013

                                         No. 11-40700                         Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee

v.

GUADALUPE PELAEZ-CORDOVA,

                                                     Defendant - Appellant


                      Appeal from the United States District Court
                           for the Southern District of Texas
                                USDC No. 7:11-CR-256-1


Before DAVIS and JONES, Circuit Judges, and MILAZZO*, District Judge.
PER CURIAM:**
       Guadalupe Pelaez-Cordova pled guilty to unlawful presence after
deportation and was sentenced to 33 months imprisonment followed by two
years of supervised release. He now challenges an enhancement to his sentence.
Pelaez’s claim is moot, however, because the prison term has been completed and
Appellant has been deported. See United States v. Rosenbaum-Alanis, 483 F.3d
381, 383 (5th Cir. 2007); FED. R. CRIM. P. 43. Appeal is DISMISSED.

       *
           District Judge of the Eastern District of Louisiana, sitting by designation.
       **
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.